Citation Nr: 1808891	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the reduction of the disability rating from 80 percent to 30 percent for bilateral hearing loss, to include whether an increased evaluation is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to September 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  By an October 2014 rating action, the RO notified the Veteran of a proposed reduction in the 80 percent disability rating for his service-connected bilateral hearing loss to 20 percent.

2.  A January 2015 rating decision reduced the disability rating from 80 percent to 30 percent, effective May 1, 2015; the 80 percent rating was in effect for less than 4 years.

3.  The medical evidence of record at the time of the reduction in rating showed actual improvement in the bilateral hearing loss disability.

4.  From November 1, 2012 to April 30, 2015, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level IX hearing impairment in the right ear and no worse than Level XI hearing impairment in the left ear.

4.  From May 1, 2015, to June 28, 2016, there was no objective evidence showing the Veteran's bilateral hearing loss disability had been manifested worse than Level VII hearing in right ear and worse than Level VI in the left ear.

5.  From June 29, 2016 to January 31, 2017, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level IX hearing impairment in the right ear and no worse than Level VIII hearing impairment in the left ear.

6.  From February 1, 2017, an exceptional pattern of hearing loss is found in both ears; this manifested in right and left ear hearing loss at Level XI.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for bilateral hearing loss disability from 80 percent to 30 percent, effective May 1, 2015, was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  From November 1, 2012 to April 30, 2015, the criteria for a disability rating in excess of 80 percent for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2017).

3.  From May 1, 2015 to June 28, 2016, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2017).

4.  From June 29, 2016 to January 31, 2017, the criteria for a disability rating in excess of 50 percent for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2017).

5.  From February 1, 2017, the criteria for a disability rating of 100 percent for bilateral hearing loss disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in April 2014.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Propriety of the Reduction

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155. 

Procedurally, where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b). 

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The Veteran's bilateral hearing loss disability was properly reduced pursuant to the requirements of 38 C.F.R. § 3.105(e).  The RO prepared a rating decision proposing the reduction in October 2014 setting forth the rationale of the proposed reduction.  The RO then issued a rating decision in January 2015 reducing the rating effective May 1, 2015.  Thus, the Veteran received proper notice and the benefit of other measures under 38 C.F.R. § 3.105(e).

The 80 percent disability rating had been assigned by the RO in a February 2013 rating decision and was effective November 1, 2012.  Thus, the rating had been in effect for less than five years and the provisions of 38 C.F.R. § 3.344 do not apply.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history. 

The Veteran's bilateral hearing loss disability has been rated under Diagnostic Code 6100.  38 C.F.R. § 4.85. 

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Factual Background and Analysis

The Board notes preliminarily that in the February 2009, August 2009, November 2014, June 2016, and February 2017 private audiological examinations with Dr. W.O.A., the private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as indicated below.  Although hearing thresholds were not numerically itemized on this private examination report, numerical values can be inferred from the audiometric chart associated with the test narrative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results).

In a February 2009 private audiological examination with Dr. W.O.A., hearing test revealed that the hearing threshold levels in decibels were 45, 80, 90, and 105 in the right ear and 40, 75, 90, and 105 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 80 in the right and 77.5 in the left.  It is unclear whether the Maryland CNC testing was used.  Providing the Veteran the benefit of the doubt and assuming that speech recognition was completed using the Maryland CNC test, applying the findings to the rating criteria for hearing impairment, speech recognition score was 24 percent in the right ear and 44 percent in the left ear.  These findings result in designation of Level XI hearing in right ear and IX in the left ear based on application of the reported findings to Table VI, and warrant an 80 percent rating under Table VII.  The Board notes that in a February 2015 private treatment record, Dr. W.O.A. noted the Veteran had impacted cerumen in February 2009 which likely altered these test results.  

In an August 2009 private audiological examination with Dr. W.O.A., only left ear results were legible.  Nevertheless, the Board will note the available hearing results.  The hearing test revealed that the hearing threshold levels in decibels were 35, 60, 70, and 65 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 57.5 in the left ear.  It is unclear whether the Maryland CNC testing was used.  Providing the Veteran the benefit of the doubt and assuming that speech recognition was completed using the Maryland CNC test, applying the findings to the rating criteria for hearing impairment, speech recognition score was 96 percent in the left ear.  The provider noted that wax was removed.  

An October 2009 VA examination revealed that the hearing threshold levels in decibels were 35, 65, 70, and 70 in the right ear and 35, 70, 70, and 75 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 60 in the right and 62.5 in the left.  Maryland CNC speech recognition score was 84 percent in the right ear and 88 percent in the left ear.  These findings result in designation of Level III hearing in each ear based on application of the findings to Table VI, and warrant a 0 percent rating under Table VII.  The Veteran reported hearing difficulty and that he was not employed.  The VA examiner noted that speech reception thresholds were in good agreement with pure-tone findings and that word recognition was good in both ears.  

A November 2010 VA examination revealed that the hearing threshold levels in decibels were 40, 60, 65, and 70 in the right ear and 35, 65, 70, and 75 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 58.75 in the right and 61.25 in the left.  The examiner noted the Maryland CNC speech recognition scores were too unreliable to score and that tympanometry could not be accomplished due to equipment malfunction.  Nevertheless, the Board has noted the available hearing results.  

A December 2012 VA audiological evaluation revealed that the hearing threshold levels in decibels were 50, 65, 75, and 75 in the right ear and 50, 70, 75, and 75 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 66.25 in the right and 67.5 in the left.  Maryland CNC speech recognition score was 80 percent in the right ear and 80 percent in the left ear.  These findings result in designation of Level IV hearing in each ear based on application of the findings to Table VI, and warrant a 10 percent rating under Table VII.  

The February 2013 rating decision assigned an 80 percent rating based on a January 2013 VA examination.  Audiometric testing revealed that the hearing threshold levels in decibels were 65, 75, 80, and 85 in the right ear and 65, 80, 80, and 85 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 76.25 in the right and 77.5 in the left.  Maryland CNC speech recognition scores were 36 percent in the right ear and 32 percent in the left ear.  At that examination, the Veteran reported that without hearing aids, he could not hear conversation unless spoken to really loudly and even with hearing aids, although better, the Veteran still had to listen very hard.  He indicated that at church and almost everything on television, he could not understand what was being said even after turning the volume up in his hearing aids.  

Applying the criteria for rating hearing loss to these findings results in designation of Level IX hearing in the right ear and Level XI hearing in the left ear based on application of the findings to Table VI.  The findings warrant an 80 percent rating under Table VII.  Although the puretone thresholds for the left ear and right ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa would have resulted in a lower numeric designation of VII for both ears, a 40 percent rating under Table VII.  Thus, considering results in the higher numeral, the February 2013 rating decision appropriately assigned an 80 percent rating for bilateral hearing loss disability.

A September 2014 VA examination revealed that the hearing threshold levels in decibels were 40, 60, 70, and 75 in the right ear and 45, 65, 70, and 75 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 61.25 in the right and 63.75 in the left.  Maryland CNC speech recognition score was 72 percent in the right ear and 70 percent in the left ear.  These findings result in designation of Level V hearing in each ear based on application of the findings to Table VI, and warrant a 20 percent rating under Table VII.  The Veteran reported hearing difficulty in all listening situations.  

In a correspondence, received in November 2014, the Veteran disagreed with the rating reduction and reported that there are numerous people willing to testify that he is almost totally deaf.  

In a November 2014 private audiological examination with Dr. W.O.A., hearing test revealed that the hearing threshold levels in decibels were 50, 65, 70, and 65 in the right ear and 55, 65, 65, and 70 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 62.5 in the right and 63.75 in the left.  It is unclear whether the Maryland CNC testing was used.  Providing the Veteran the benefit of the doubt and assuming that speech recognition was completed using the Maryland CNC test, applying the findings to the rating criteria for hearing impairment, speech recognition score was 56 percent in the right ear and 60 percent in the left ear.  These findings result in designation of Level VII hearing in right ear and Level VI in the left ear based on application of the reported findings to Table VI, and warrant a 30 percent rating under Table VII.  Each ear is to be evaluated separately.  The puretone thresholds for the left ear met the definition of an exceptional pattern of hearing impairment and application of Table VIa results in a lower numeric designation of V in the left ear.  Since the right ear did not meet the definition of an exceptional pattern of hearing impairment, the right ear was designated Level VII based on Table VI, and thus warranting, a 30 percent rating under Table VII.  As both resulted in a 30 percent, a 30 percent rating is applicable.  However, the private examiner disagreed with the VA's reduction of benefits that was based on the finding that the Veteran's hearing was better.  Instead, the examiner specifically found that the Veteran had permanent, severe, and progressive sensorineural hearing loss that would not get better, only worse.  Another provider noted during the November 2014 private audiological examination that there was an average 15 dB decline in low field thresholds when compared to results in August 2009.  The January 2015 rating decision assigned a 30 percent based on these private examination results in the rating reduction.  

The reduction in rating of the Veteran's bilateral hearing loss disability was based on the September 2014 VA examination and November 2014 private audiological examination.  As noted above the September 2014 VA examination showed findings resulting in a designation of Level V hearing in both ears based on application of the findings to Table VI, warranting a 20 percent rating.  The November 2014 private audiological examination showed findings, at worst, resulting in a designation of Level VII hearing in the right ear and Level VI in the left ear based on application of the findings to Table VI, warranting a 30 percent rating.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In this case, the September 2014 and November 2014 audiological examinations objectively demonstrated that the preponderance of the evidence supported the reduction in the evaluation for hearing loss disability as compared to the January 2013 VA examination as there was a clear showing of improvement in both hearing threshold levels and speech discrimination scores and there is no reason to doubt the accuracy of the findings in the examination reports.

The Board acknowledges that the November 2014 private examiner, Dr. W.O.A., had noted that the Veteran had permanent, severe, and progressive bilateral hearing loss that would not get better, only worse.  However, the provider failed to address the clear audiological fluctuations and improvements in both the Veteran's hearing acuity thresholds and increase in speech recognition scores from the January 2013 audiological examination results as compared to the September 2014 and November 2014 audiological examination results.  Dr. W.O.A. noted in February 2015 that a 10dB difference in hearing thresholds was within test error.  However, the provider did not also note the steep improvement in the January 2013 VA examination speech recognition scores as compared to subsequent speech recognition scores in September 2014 and November 2014.  The Board reiterates that when comparing the January 2013 examination to the September 2014 and November 2014 examinations, there were significant improvement in both hearing threshold levels and speech discrimination scores at the time of the rating reduction, thus indicating improvement in the Veteran's bilateral hearing loss.  As such, the Board affords Dr. W.O.A.'s finding in November 2014 regarding the Veteran's permanent, severe, and progressive bilateral hearing loss no probative weight regarding the propriety of the reduction at the time the reduction was effectuated.  The Board also notes that although the Veteran is competent to report the symptoms he experiences, he is not competent to report that his hearing acuity is sufficient to warrant a higher evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, his reports alone do not negate the objective medical evidence, which clearly shows an improvement in his audiological test results, and thus an improvement in his bilateral hearing loss disability.  This also occurred under the ordinary conditions of life, as the Veteran's description of the perceived impact of his hearing loss has remained consistent over time.

Given that the RO complied with the appropriate procedural protections and the preponderance of medical evidence of record supports the RO's reduction, the Board finds that the reduction was proper.  The preponderance of the evidence is consistent with a finding of improvement of the overall hearing loss disability, as reflected by the improvement in the Veteran's hearing acuity thresholds and by the increase in the Veteran's speech recognition scores at the time the reduction was effectuated.  The rating reduction from 80 percent to 30 percent effective from May 1, 2015, was proper, and restoration of a rating of 80 percent for the Veteran's hearing loss disability is therefore not warranted.  38 C.F.R. § 3.105(e).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Factual Background and Analysis

In this case, VA received the Veteran's claim for an increased rating for his bilateral hearing loss disability in November 2012.

Given the Board's finding that the reduction in rating was proper, the Veteran's bilateral hearing loss disability is rated at 80 percent from November 1, 2012 to April 30, 2015, 30 percent from May 1, 2015 to June 28, 2016, 50 percent from June 29, 2016 to January 31, 2017, and 90 percent from February 1, 2017.

As discussed earlier, the findings of the December 2012 VA examination result in designation of Level IV hearing in each ear based on application of Table VI, and warrant a 10 percent rating under Table VII.  The findings of the January 2013 VA examination result, at worst, in designation of Level IX hearing in the right ear and Level XI hearing in the left ear based on application of the findings to Table VI, and warrant an 80 percent rating under Table VII.  The findings of the September 2014 VA examination result in designation of Level V hearing in each ear based on application of the findings to Table VI, and warrant a 20 percent rating under Table VII.  The findings of the November 2014 private audiological examination, at worst, result in designation of Level VII hearing in right ear and VI in the left ear based on application of the reported findings to Table VI, and warrant a 30 percent rating under Table VII.

Thus, from November 1, 2012 to April 30, 2015, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level IX hearing impairment in the right ear and no worse than Level XI hearing impairment in the left ear.  Accordingly, a disability rating in excess of 80 percent for bilateral hearing loss disability prior to May 1, 2015, is not warranted.  

The Board reiterates that the January 2015 rating decision reduced the Veteran's bilateral hearing loss disability rating from 80 percent to 30 percent with the effective date as May 1, 2015, in which the effective was set as the first day of the month following a 60-day waiting period from the date the Veteran received notification of the final rating reduction.  There were no audiological evaluations associated with the record after the November 2014 private examination until June 29, 2016.  Thus, considering there is no objective evidence between May 1, 2015 to June 28, 2016 that the Veteran's bilateral hearing loss disability had been manifested worse than Level VII hearing in right ear and worse than Level VI in the left ear, a disability rating in excess of 30 percent for bilateral hearing loss disability from May 1, 2015 to June 28, 2016, is not warranted.

In a June 29, 2016 private audiological examination with Dr. W.O.A., hearing test revealed that the hearing threshold levels in decibels were 55, 75, 85, and 90 in the right ear and 60, 75, 85, and 85 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 76.25 in each ear.  The provider noted that Maryland CNC testing was used.  Speech recognition score was 48 percent in the right ear and 52 percent in the left ear.  These findings result in designation of Level IX hearing in right ear and Level VIII in the left ear based on application of the reported findings to Table VI, and warrant a 50 percent rating under Table VII.  Although the puretone thresholds for the left ear and right ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa would have resulted in a lower numeric designation of VII for both ears, a 40 percent rating under Table VII.  Thus, considering results in the higher numeral, a 50 percent rating is warranted from June 29, 2016.  

Thus, from June 29, 2016 to January 31, 2017, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level IX hearing impairment in the right ear and no worse than Level VIII hearing impairment in the left ear.  Accordingly, a disability rating in excess of 50 percent for bilateral hearing loss disability from June 29, 2016 to January 31, 2017, is not warranted.  

In a February 1, 2017 private audiological examination with Dr. W.O.A., hearing test revealed that the hearing threshold levels in decibels were 110, 110, 115, and 115 in the right ear and 105, 105, 110, and 115 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 112.5 in the right ear and 108.75 in the left ear.  It is unclear whether the Maryland CNC testing was used.  Providing the Veteran the benefit of the doubt and assuming that speech recognition was completed using the Maryland CNC test, applying the findings to the rating criteria for hearing impairment, speech recognition score was 32 percent in the left ear.  There was no speech recognition score provided for the right ear.  Nevertheless, since the puretone thresholds for the left ear and right ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa resulted in a numeric designation of XI for both ears, warranting a 100 percent rating under Table VII.  

Thus, from February 1, 2017, the Veteran's bilateral hearing loss disability has been manifested by Level XI hearing impairment in the right ear and in the left ear, and as such, a greater disability rating of 100 percent is warranted from February 1, 2017.  

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he reported during the VA examinations that he had difficulty hearing, audiological evaluations do not demonstrate a higher level of hearing loss than assigned. 

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss disability.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board concludes that a disability rating in excess of 80 percent from November 1, 2012 to April 30, 2015, in excess of 30 percent from May 1, 2015 to June 28, 2016, and in excess of 50 percent from June 29, 2016 to January 31, 2017, for bilateral hearing loss disability is not warranted.  However, from February 1, 2017, a disability rating of 100 percent is warranted.  To the extent that ratings higher than those noted above that have been denied, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim prior to February 1, 2017, entitlement to increased disability ratings for bilateral hearing loss disability for the periods prior to February 1, 2017 are not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









(Continued on the next page)
ORDER

The reduction in the rating for service-connected bilateral hearing loss from 80 percent disabling to 30 percent disabling, effective May 1, 2015, was proper.

Entitlement to a rating in excess of 80 percent from November 1, 2012 to April 30, 2015, for bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 30 percent from May 1, 2015 to June 28, 2016, for bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 50 percent from June 29, 2016 to January 31, 2017, for bilateral hearing loss disability is denied.

Entitlement to a rating of 100 percent from February 1, 2017, for bilateral hearing loss disability is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


